 'In the Matter of BASS FoUNDI:Y & MACHINE DIVISION or NATIONALINDUSTRIES,INC. ;andDISTRICT' LODGE -NO. 113, INTERNATIONAL ASso-CI VI ION OF MACHINISTSCase No. L'-4213.-Decided September '18, 1.042Jurisdiction:castings manufacturing industry.Investigation and Certification of Representatives:fusal to accord petitioner recognition until certified by the Board; electionlie( ess:u yUnitAppropriate for Collective Bargaining:production employees at Company'splants located on west side of Fla lain Street in Forl Wayne, Indiana, and allmaintenance employees at Company's plants in Fort Wayne, Indiana, who ringrlicn tune Calif., ui the plants located on the west side of Hanna Street, butexcluding Al super vlsory employees, clerical worlcel s, engineering and draftingemployees, executives, wat(hmen, and plant protection employees; stipularnonas toMr. Samuel I). Jackson,of FortWayne,Incl., for the Company.Mr. L. O. Thomas,of Battle Creek,Mich., andMr. Merry J. Murphy,of Fort Wayne. Ind.,for the I. A.'M.-Mr. John, Rusak,of Indianapolis,Incl., for the United.Mr. Moravt G. Ratner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTA'I E11 ENT or 'l IiECASEUpon petition duly filed by District Lodge' No. 113,1-InternationalAssociation of Machinists, herein called the I. A. M., alleging that aquestion affecting conunerce had arisen concerning the representationof employees of Bass Foundry & Machine Division of Natloual In-dustries, Inc..Machine Shop Division, Fort Wayne, Indiana, herein.called-the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice-before Robert D. Malarney,Trial Examiner. Said hearing was held at Fort Wayne, Indiana, onAugust 27, 1942. The Company, the I. A. M., and United Steelworkersof America, Local Union 1937, herein called the United, appeared and'After the healing the I A If moved to amend the designation of the local involvedfrom Lodge No 70 to Distiict Lodge No 113The motion is hereby .:canted44 N. LR B, No 28155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipated.2All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce-evidencebearing on the issues.The Trial Examiner's rulings made at the h_Bar-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNational Industries, Inc., is an Indiana corporation incorporatedon March 5, 1942, for the purpose of acquiring the assets of the BassFoundry & Machine Company, then in process of reorganization underChapter 10 of the Bankruptcy Act of 1938.The Company is engagedin its machine shop in the manufacture of gray iron castings, heavysheet metal, and structural work.About 50 percent of the raw mate-rials, such as steel, scrap iron, pig iron, and miscellaneous suppliesused in the machine shop division, are acquired from outside theState of Indiana.The Company purchases approximately $100,000worth of such materials each month.Approximately 75 percent ofthe Company's total output, amounting in value to $250,000 per month,is shipped outside the State of Indiana.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDDistrict Lodge No. 113, International Association of Machinists,is a labor organization affiliated with the American Federation ofLabor.United Steelworkers of America, Local Union 1937, is alabor, organization : affiliated. with, the Congress of Industrial Organi-zations.Each organization admits to membership employees of theCompany:III.THE QUESTION CONCERNING REPIIESENTATTONOn June 10, 1942, the Company and the United entered into a col-lective bargaining agreement covering those employees of the Com-pany employed at the foundry division located east of Hanna Street,Fort Wayne, Indiana. Subsequently, the I. A. M. requested recogni-tion as exclusive representative of the employees of the Company enI-ployed in the miichine shop division located west of Hanna Street inFortWayne, Indiana.The Company refused to grant recognitionuntil'the I. A. M. was certified by the Board.2A representative of the Pattern Makers League of North America, which had beenformally served with notice,appeared at the hearing and stated that the Pattern Makershad no interest in this proceeding. BASS FOUNDRY & MACHINE DIVISION157A statement of the Regional Director introduced in evldelice at the,hearing indicates that the I. A. M. represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction employees employed by the Company at its plants locatedon the west side of Hanna Street in- Fort Wayne, Indiana, and allmaintenance employees employed by the Company at its Fort Wayne,Indiana, plants who ring their time cards in the plants locatedon the west side of Minna Street in the city of Fort Wayne, butexcluding all supervisory employees, clerical workers, engineeringand drafting employees, executives, watchmen, and plaint protectionemployees who are employed in such plants of-the Company locatedon the west side of Hanna Street in the city of Fort Wayne, constitutea unit appropriate, for the purposes of collective bargaining, within,themeaning of Section 9 (b) of the At.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that, the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of this Direction,subject to the limitations and additions set forth in this Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bass Foundry &Machine Division of National Industries, Inc., Machine Shop Division,.3The I. A. M submitted 67 authorization cards, 60 of which were dated in June 1942.4 in May 1942,and 'I were undatedThe Regional Director reported that therewere 144persons appearing on the Company'spay ioll of July 10,1942, within the appiopiiateunit.Fifty-two of the 67 cards were found to bear apparently genuine original signaturesof persons appearing on the Company's pay rollAt the hearing,the United offered to submit evidence of its representationamong theemployees of the Company but the Trial Examiner refusedto acceptthe offer of proof onthe groundthatthe United's interest in the proceeding was sufficiently established by itscontract with the Company 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDFort Wayne, Indiana, an election, by secret ballot shall- be conductedas early as possible but not later than thirty (30) days from thedate of this Direction of Election, under the direction and super-vision of the Regional Director for the Eleventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees of the Company in the unit,found to be appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or iii the active military service or training of theUnited States, or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by District Lodge No. 113, InternationalAssociation of Machinists, affiliated with the American Federationof Labor, or by United Steelworkers of America, Local Union 1937,affiliated with the Congress of Industrial Organizations, for the pur-poses,of collective bargaining, or by neither.MR. WM. M. LETSP]RSoN took no P,111 '111 the con,idecation of theabove Decision and Direction of Election.